           Case 3:19-cv-00622-RCJ-CLB Document 31 Filed 05/20/20 Page 1 of 4




 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT

 7                                     DISTRICT OF NEVADA

 8

 9   STEVEN RENCK,

10                  Plaintiff,                            Case No. 3:19-CV-00622-RCJ-CLB

11   vs.                                                                ORDER

12   GREG NOVAK, et al.,

13                  Defendants.

14

15          Plaintiff brought this case in state court against four state officers and one state agency

16   (State Defendants) and one federal officer (Defendant Novak). Defendant Novak removed this

17   case under 28 U.S.C. § 1442(a)(1), and State Defendants moved to remand based on sovereign

18   immunity. Torn between these absolute rights, the Court remands the claims against State

19   Defendants but retains the claims against Defendant Novak.

20                                    FACTUAL BACKGROUND

21          In his complaint, Plaintiff alleges the following: In August 2018, he was involved in a

22   vehicular accident causing him significant injuries. (ECF No. 1 Ex. A.) The accident occurred on

23   Interstate 11 in Nevada near Boulder City. (Id.) The interstate was undergoing construction with

24   insufficient safety precautions including inadequate signage. (Id.) Compounding the problem, the


                                                 1 of 4
            Case 3:19-cv-00622-RCJ-CLB Document 31 Filed 05/20/20 Page 2 of 4




 1   GPS mapping services were misdirecting traffic. (Id.) Defendants could have prevented the

 2   accident if they undertook “a reasonable amount of controls” and issued advisories, but they failed

 3   to do so. (Id.) Defendants have a duty to “oversee and implement responsible safety precaution

 4   and procedures necessary to ensure the safe travel on” interstates in Nevada. (Id.) Plaintiff seeks

 5   monetary damages but does not request injunction relief. (Id.)

 6          Based on these allegations, Plaintiff claims that Defendants are liable without specifying

 7   any cause of action under federal or state law. (Id.) Defendant Novak then invoked 28 U.S.C.

 8   § 1442(a)(1) to remove this action to this Court as he was sued in his official capacity as a federal

 9   officer. (ECF No. 1.) All State Defendants moved for remand based on sovereign immunity but do

10   not challenge the legitimacy of the removal of Defendant Novak. (ECF No. 6; ECF No. 7; ECF

11   No. 20.)

12                                         LEGAL STANDARD

13          Absent consent, state agencies enjoy immunity from suit under the Eleventh Amendment.

14   Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984). “Sovereign immunity is not

15   merely a defense . . . but a jurisdictional bar.” Powelson v. United States, 150 F.3d 1103, 1104 (9th

16   Cir. 1998) (quoting Moore et al., Moore’s Federal Practice ¶ 105.21 (3d ed. 1998)). However,

17   where the complaint names only individuals, not agencies or the state, “a question arises as to

18   whether that suit is a suit against the State itself.” Powelson, 150 F.3d at 101. In answering this

19   question, a court must determine whether “the state is the real, substantial party in interest.” Id.

20   (quoting Ford Motor Co. v. Dept. of Treasury, 323 U.S. 459, 464 (1945)).

21   ///

22   ///

23   ///

24   ///


                                                   2 of 4
            Case 3:19-cv-00622-RCJ-CLB Document 31 Filed 05/20/20 Page 3 of 4




 1                                               ANALYSIS

 2          State Defendants have filed three separate motions for remand, 1 which all argue that state

 3   sovereign immunity under the Eleventh Amendment protects them from suit in federal court. The

 4   difficulty in deciding this question in the instant case is that while Plaintiff names multiple

 5   individual defendants in the caption, he does not discuss those individuals in the complaint and

 6   instead only discusses the responsibilities of the various agencies. On the other hand, Plaintiff does

 7   not request injunctive relief, only damages, which would point towards suit of individuals, not

 8   agencies. Nevertheless, given the lack of factual information regarding the named defendants, the

 9   Court construes Plaintiff’s complaint as bringing claims against the Nevada agencies: the Nevada

10   Department of Transportation and the Nevada Highway Patrol. 2 As these agencies enjoy sovereign

11   immunity, and the State of Nevada had not waived that immunity, see NRS 41.031(3), the Court

12   does not have jurisdiction over those defendants and must remand these claims against them.

13          However, another issue confronts the Court. Section 1442(a)(1) provides Defendant Novak

14   an absolute right to removal, Willingham v. Morgan, 395 U.S. 402, 406 (1969), but sovereign

15   immunity provides State Defendants an absolute right to remand, Powelson, 150 F.3d at 1104.

16   Facing these competing rights, the Court finds that remanding the claims against State Defendants

17   and retaining the claims against Defendant Novak is necessary. While uneconomical, such

18   bifurcation is necessary to protect the rights of the parties. Further, the Ninth Circuit has approved

19   remanding particular claims to state court when the Eleventh Amendment bars federal review.

20   Gamboa v. Rubin, 80 F.3d 1338, 1350 (9th Cir.1996).

21   1
       Three State Defendants sought remand in the alternative to dismissal for improper service, failure
22   to state a claim, and immunity. (ECF No. 20.) However, the Court must address subject-matter
     jurisdiction before merits. Sinochem Int’l Co. Ltd. v. Malaysia Shipping Corp., 549 U.S. 422, 431
23   (2007).
     2
       Allegedly, an amended complaint filed with the State Court, but not with this Court, added an
24   additional state defendant from the Nevada Attorney General’s Office. (ECF No. 7 at 2:15–20.)
     However, the Court addresses only the complaint that has been removed and is before it.

                                                   3 of 4
            Case 3:19-cv-00622-RCJ-CLB Document 31 Filed 05/20/20 Page 4 of 4




 1                                           CONCLUSION

 2          IT IS HEREBY ORDERED that Defendants’ Motions to Remand (ECF No. 6; ECF No.

 3   7) are GRANTED.

 4          IT IS FURTHER ORDERED that Defendants’ Motion to Dismiss or Remand (ECF No.

 5   20) is GRANTED IN PART and DENIED IN PART.

 6          IT IS FURTHER ORDERED that all claims against state defendants shall be remanded to

 7   the First Judicial Circuit Court of Carson City, Nevada.

 8          IT IS SO ORDERED.

 9          Dated May 20, 2020.

10

11                                                _____________________________________
                                                            ROBERT C. JONES
12                                                       United States District Judge

13

14

15

16

17

18

19

20

21

22

23

24

                                                  4 of 4
